Citation Nr: 1108720	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a right big toe disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and D.T.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board finds that additional development is necessary in regards to the claims on appeal.

The Veteran asserts that he has prostate cancer as a result of his active military service.  Specifically, he states that he was likely exposed to herbicide agents, such as Agent Orange, while he was aboard the U.S.S. Hollister during the Vietnam War.  The Veteran maintains that any prostate cancer is related to the in-service exposure to herbicides.  Thus, he contends that service connection is warranted for prostate cancer.

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In addition, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as prostate cancer, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2010).)

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Veteran's service personnel records document that he served aboard the U.S.S. Hollister during the Vietnam War.  A May 2007 response from the National Personnel Records Center (NPRC) indicates that, although the U.S.S. Hollister sailed in "the official waters" of the Republic of Vietnam on several occasions from July 1972 to December 1972, the NPRC found that there was no record indicating that the Veteran was exposed to herbicides or that he ever set foot in Vietnam.

At an October 2010 hearing before the Board, the Veteran testified that he did not go ashore to Vietnam.  However, he stated that the U.S.S. Hollister was in combat with enemies along the shore, that the ship anchored in or near Da Nang harbor, and that the ship was close enough to shore to be in "brown water" as opposed to the deeper "blue water."

The Veteran has submitted a history of the U.S.S. Hollister that indicates that the ship was a destroyer that did engage in combat with the enemy located on shore.  Additionally, the Veteran was awarded the combat action ribbon.  However, this does not establish that the U.S.S. Hollister conducted operations in an inland "brown water" river or delta area.  VA Compensation & Pension Service has initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even "blue water vessels" that did so temporarily.  The U.S.S. Hollister is not among the listed ships that operated in inland waterways or docked to the shore.  See, e.g., VA Compensation & Pension Service Bulletin (Jan. 2010).

The Veteran has also submitted statements from several fellow sailors who generally state that the U.S.S. Hollister operated very close to shore, particularly in combat operations.  Additionally, the sailors state that the ship entered "coves" along the coast and that the U.S.S. Hollister was a "brown water" ship.

In view of the Veteran's statements, and those of his fellow sailors, regarding the possibility that the U.S.S. Hollister may have operated on inland waterways, and the absence of the ship from VA Compensation & Pension's list of "brown water" ships, the Board finds that the claim should be remanded in order to obtain the relevant deck logs from the U.S.S. Hollister or additional ship histories in an attempt to substantiate the Veteran's contention that he should be presumed to have been exposed to herbicide agents due to "brown water" operations of the ship.

With respect to a right big toe disability, the Veteran states that a projectile weighing approximately 80 pounds dropped on his right big toe in the course of training during active military service.  He also states that he has experienced numbness in the right toe since the injury.  The Veteran maintains that any current right big toe disability is a result of the in-service injury.  Thus, he contends that service connection is warranted.

The available service treatment records are negative for a reference to a right big toe injury.  The Veteran indicated that the injury occurred at the Naval Base in San Diego, California.  Clinical records were requested from the facility but no records were located.  Notably, it appears that some of the Veteran's service treatment records have been lost or destroyed.  Only his entrance and separation examinations were located.  In support of his claim, the Veteran submitted multiple statements from fellow sailors who recall seeing a cast on the Veteran's right foot during military service.

The Veteran is competent to report factual matters of which he had first hand knowledge, such as having a heavy projectile drop on his right big toe.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Additionally, his fellow sailors are competent to recall seeing the Veteran's right foot in a cast.  Their seemingly credible testimony lends support to the notion that an in-service injury to the right big toe actually occurred.  The lay statements are especially significant given that some of the Veteran's service treatment records appear to be lost and they may have included information pertaining to a right big toe injury.  In view of this evidence, the Board finds that the incident likely occurred and an in-service injury to the right big toe is established.

Post-service treatment records do not unequivocally show that the Veteran has a right big toe disability.  Private treatment records from 2003 and 2007 reflect that the Veteran had problems with the right foot in general and fractures of toes other than the right big toe.  As noted previously, he states that he experiences numbness in the right big toe.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with this claim.  Given that the evidence tends to establish the existence of an in-service injury to the right big toe, evidence of recurrent symptoms of a disability, and at least an indication that the two may be related, the Board finds that the claim should be remanded so that the Veteran may be afforded a VA examination.  In addition to an examination of the right big toe, a nexus opinion should be provided that addresses whether the Veteran has a right big toe disability that is attributable to his active military service.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the relevant deck logs and other available ship histories for the U.S.S. Hollister (DD-788).  The deck logs request should include the period July 1972 to December 1972.

2.  Schedule the Veteran for a VA examination of his right big toe.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies, to include x-rays of the right big toe, should be performed and all clinical findings should be reported in detail.  The examiner should identify the Veteran's right big toe disabilities, if any.  Based on a review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has a current right big toe disability that is related to his active military service, particularly his stated in-service right big toe injury described in the section above.  The examiner should also indicate whether any such disability is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.

3.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

